Title: To George Washington from James Mease McRea, 10 June 1789
From: McRea, James Mease
To: Washington, George



Sir
Alexandria 10th June 1789

The time being close at hand when the officers of the Customs are to be appointed under the new Government, I take the liberty to address you in this way, to inform you that I have for two years past, acted as a Searcher at this port, under the Government of Virginia, my duty being to receive the Entrys of vessells, to attend to their unlading and to execute the laws where they have not been comply’d with. And as my present commission must cease on the appointment of new officers, I take the liberty to solicit a reappointment under the new Government, in the same, or in a Similar port to that which I have filled.
I had intended an application to you previous to your departure, when you cou’d have been fully inform’d how far I was deserving, but supposed such an application wou’d have been premature. I have also been prevented from applying heretofore from the general oppinion that those persons in office, wou’d be generally reappointed where they had acted with propriety—I have seen a bill prepar’d for the collection of the Impost from which it appears that there will be a considerable change from our present customs and officers, and this has induced me to make the present application which I hope will be sufficient, to prevent my being omitted in the number of applications, as a personal application wou’d be attended with considerabl expence. Agreeable to the bill which I have seen the duty as describ’d for the Surveyor appears Similar to the duties of my present office. I shou’d have accompanied this letter with some recommendations had I thought it necessary and which I can easily obtain from the most respectable Merchants and others of this Town, having had my present appointment from the particular recommendation of Doctr Stewart and Colo. Fitzgerald, I have the honor to be respectfully Your Excellencys Mo: Ob. And very Hume Servant

Jas M. McRea

